Citation Nr: 1309988	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  06-28 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), panic attacks, depression and bipolar disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1981 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In October 2008 and October 2010, the Board remanded the case for additional development.  It now returns for further appellate review.  

In November 2012 the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

The Board observes that the RO adjudicated the issue as entitlement to service connection for PTSD.  However, medical evidence of record reveals diagnoses of various acquired psychiatric disorders, to include PTSD, bipolar disorder, panic attacks, and depression, NOS.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Therefore, the Board has recharacterized the claim on appeal to include all currently diagnosed acquired psychiatric disorders.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, an acquired psychiatric disorder, diagnosed as PTSD, panic attacks, depression and bipolar disorder, is etiologically related to stressors experienced during active military service and, in the case of her bipolar disorder, to medication prescribed for the Veteran's service-connected Hepatitis C.


CONCLUSION OF LAW

An acquired psychiatric disorder, claimed as PTSD, panic attacks, depression and bipolar disorder, was incurred during active service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.  Moreover, in light of that favorable disposition, the Board need not further consider whether the agency of original jurisdiction has substantially complied with its prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran contends that service connection is warranted because her current acquired psychiatric disorder is due to stressful events during service.  She further alleges that she experienced psychiatric symptomatology beginning during active military service and continuing to the present day.  Therefore, the Veteran claims that service connection is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b): (a) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, by evidence of continuity of symptomatology.

It is noted that in Walker v. Shinseki, ___F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013), the Fed. Cir. held that the use of continuity of symptomatology as a theory to establish entitlement to service connection can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  While psychoses are recognized disorders within § 3.309, PTSD, panic attacks, depression and bipolar disorder are not considered psychoses.  Thus, consideration in this regard is not warranted.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The provisions of  38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006.  The new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Because the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA, the Board will apply the older version, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

The Veteran's PTSD claim is predicated on a reported history of in-service personal assault.  VA regulations provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence of record, which includes VA medical records, lay statements, and hearing testimony, establish that the Veteran has a current disability.  Specifically, during the appeal period she has been diagnosed with PTSD, bipolar disorder, panic attacks, and depression, NOS.

VA treatment records show that in March 2004 the Veteran was seen as a new patient and diagnosed with panic attacks, bipolar disorder, and PTSD.  She also reported having been treated for depression in the last year.  A June 2004 treatment note shows Axis I diagnosis of PTSD by history and recommended service on the PTSD program.  In August 2004 she began treatment with a VA psychiatrist, who discussed DSM-IV PTSD signs and symptoms endorsed by the Veteran and, after an hour-long evaluation of the Veteran, diagnosed PTSD and bipolar disorder.  In August 2004 a VA Advanced Registered Nurse Practitioner also diagnosed chronic depression with some resolution.  In August 2005 the Veteran had a positive PTSD screen.  She treated with the VA psychiatrist through May 2007, and he continued to regularly diagnose PTSD and bipolar disorder.  

The Veteran also regularly sought counseling from a VA social worker from March 2004 to January 2006.  The social worker noted multiple assessments of PTSD and bipolar disorder, as well as one assessment of panic attacks.  The Veteran continued with group therapy through May 2007.

The evidence also shows that the Veteran was exposed to stressful events in service.  In an April 2005 stressor statement the Veteran described military sexual assault.  She stated that she saw a counselor briefly but never discussed the assault.  In May 2010, the Joint Services Records Research Center (JSRRC) verified the Veteran's reported stressor, stating "the stressor should be conceded because the records verify that the Veteran was assaulted in a sexual nature while stationed at Kadena Air Force Base."  The JSRRC also verified that the Veteran received mental health treatment for that assault.  

Therefore, the remaining inquiry is whether the Veteran's current acquired psychiatric disorder is related to stressful events in service.  

In this case, the VA psychiatrist and VA social worker who treated the Veteran for mental health connect the Veteran's current symptoms and diagnoses to her in-service stressor.  At the March 2004 VA intake examination the Veteran reported a history of military sexual trauma (MST).  At her initial mental health assessment in June 2004 it was recommended that the Veteran continue her treatment with the social worker for MST.  It was noted that she would "remain in treatment there for MST, but she needs a psychiatric assessment for medication management."  At her initial evaluation with the VA psychiatrist in August 2004, he noted that "she was ... raped in the military and then drank for the next 25 years.  Quitting [alcohol] in 1996 she suffered a severe depression in [19]98....  She notes mood cycling since that time with periods of depression and not being able to get out of bed for one week at a time occurring once or twice per year but now occurring more frequently."

At her first appointment with the social worker in March 2004, the Veteran reported sexual trauma in service.  The next day she reported feeling overwhelmed, having held on to "all this stuff from the military" for a long time.  In October 2004, the social worker noted a psychosocial focus on sexual trauma.

The VA treatment records explicitly state that the Veteran was provided with mental health treatment for MST.  Based on the foregoing, the medical evidence establishes a link between current disability and service.  

Moreover, the Veteran's appellate assertions are supported by other objective evidence of record.  The Veteran testified that prior to joining the military she had no psychiatric or substance abuse issues and that she was bright and motivated, finishing her GED despite dropping out of school and supporting herself as a teenager.  She was excited about joining the service and scored highly enough that she was able to pick her job.  She chose electronics and before the MST she was a good leader.  She was dorm chief during basic training, kept the flight in order, and received a letter of achievement.  The Veteran's service treatment records support her assertions.  On enlistment examination in October 1980, psychiatric examination was checked as normal.  The Veteran's Report of Medical History showed normal findings in this regard as well. 

Additionally, in the Veteran's stressor statement dated April 2005 she asserted that the MST led to alcohol abuse, miscarriage, depression, terror dreams, and hallucinations.  She stated that she saw a counselor briefly in service but never discussed the assault with anyone until 2004.  Her hearing testimony was consistent with this statement, confirming that her hand was burned during the assault and was threatened with death if she disclosed the MST.  As a result, she never disclosed it to anyone until the date of her intake appointment.  The Veteran's service treatment records tend to corroborate this.  The reports show treatment for a burned hand in June 1981.  The Veteran testified that after the MST, she started drinking to self-medicate and miscarried due to alcohol abuse.  The service treatment records reflect a dilation and curettage procedure in 1981.  The Veteran also testified that she continued drinking, her off-duty behavior changed, and she became promiscuous and apathetic, eventually leading to disciplinary problems.  Service administrative records confirm that when she separated from service she was seven months pregnant.

Finally, in her 2005 lay statement, the Veteran asserted that after discharge from service, she experienced numerous psychiatric episodes and suicide attempts, was hospitalized several times, and accepted abuse and rape as a way of life, "staying drunk until 1996 to cover the feelings of terror and shame."  She testified at her hearing that she has never been able to be in a relationship without being drunk and she has not been in a relationship since she quit drinking in 1996.  She testified that she was first hospitalized for mental health in 1985 after being beaten by her husband and that in 1998 she attempted suicide and was hospitalized for six weeks.  After this attempt, she was diagnosed with bipolar disorder and began being treated for mental health.  She testified that she attempted suicide once more after that hospitalization.

The Veteran's lay testimony is supported by the September 2008 lay statement of a friend who had known her for 33 years.  He knew her as a teenager and reported that she did not abuse alcohol or drugs but was working and doing well and was excited about joining the service.  He stated that when she returned from service she was not the same person, and would give only minimal details about her pregnancy.  She would not explain a scar other than to refer to a "drunken prank" and she withdrew like she was shutting a door.  Their friendship was reduced to a surface level and she drank a lot.  He stated that she was in several abusive relationships and ended up in a psychiatric ward once after being beaten.  He received drunken phone calls expressing suicidal thoughts, and he described her as depressed and drinking more heavily.  He stated that she has been sober since 1996 and has not had a relationship since.  She stayed with him while in outpatient care at the psychiatric hospital after her 1998 suicide attempt, but she did not tell him about her MST until 2004.  He stated that after she began counseling at the VA, she has improved a great deal and is more like her old self.

For the foregoing reasons, the Board finds that the Veteran's appellate assertions are competent and credible, and of great probative value.  As specifically noted above, several details of the Veteran's testimony are supported by other objective evidence of record.  

The Board also finds that the Veteran's bipolar disorder has been linked to her treatment for service-connected Hepatitis C.  Service connection for Hepatitis C is in effect.  See March 2012 Rating Decision.  Additionally, a May 2007 VA psychiatric treatment record states that the Veteran's diagnosis of bipolar disorder was in the context of PEG IFN-Ribavarin treatment for Hepatitis C.  This statement is supported by VA psychiatric treatment notes in January 2006 that discuss the effects of various medications on the Veteran's bipolar disorder.  As such, there is sufficient evidence of record to support the conclusion that her bipolar disorder was proximately caused or aggravated by medication prescribed for the service-connected Hepatitis C.  After resolving all doubt in the Veteran's favor, service connection in this regard is granted.

In this case, the Board finds that an acquired psychiatric disorder, diagnosed as PTSD, panic attacks, depression and bipolar disorder, is related to service.  Service connection is warranted.  The appeal is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




(CONTINUED ON THE NEXT PAGE)





ORDER

Service connection for an acquired psychiatric disorder, diagnosed as PTSD, panic attacks, depression and bipolar disorder, is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


